

OCCIDENTAL PETROLEUM CORPORATION
EXECUTIVE INCENTIVE COMPENSATION PLAN (EICP)
(As Amended and Restated Effective January 1, 2015)
PURPOSE
The Occidental Petroleum Corporation Executive Incentive Compensation Plan (the
“Plan”) is designed to provide selected employees with annual cash incentive
opportunities. Awards are based on the achievement of objectives that reflect
business success and generate stockholder value. The Plan directly links
Participants’ incentive compensation with the performance of the Company as a
whole or the Division where they have personal accountability, as applicable,
and also promotes the Company’s results-oriented management style. Capitalized
terms used herein and not otherwise defined shall have the meanings set forth on
Attachment A hereto.
ELIGIBILITY/PARTICIPATION
All Senior Management employees are eligible for participation in the Plan.
Participants are selected by the Company’s senior management; provided, that, to
the extent required with respect to Awards intended to be Section 162(m) Awards,
Participants will be selected by the Committee.
PERFORMANCE PERIOD
The performance period shall be the period for which the performance objectives
applicable to an Award are measured, which unless otherwise determined for an
Award, shall be the one-year period beginning on January 1 of a given year and
ending on December 31 of that same year (the “Performance Period”).
PERFORMANCE MEASURES/OBJECTIVES
Unless otherwise determined for any Award, each Award will consist of a
performance-based portion and a bonus portion (or discretionary portion). The
weighting of the performance-based portion and the bonus portion of each Award
will be established at the time the Award is granted to reflect the significance
of business and individual performance with respect to each such Award (e.g.,
for a particular Award, the performance-based portion may be weighted 60% and
the bonus portion may be weighted 40%).
The extent to which the performance-based portion of each Award is earned and
payable shall be determined by assessing performance for the applicable
Performance Period with respect to certain Business Objectives. For each Award,
during the first 90 days of each year, the Business Objectives to be used for
the Performance Period, as well as the weighting, if applicable, of each
Business Objective (e.g,. 50% Segment Earnings and 50% Cash Flow) shall be
established. The Business Objectives selected, and their weightings, if
applicable, may vary by Participant and may be changed from one





--------------------------------------------------------------------------------




Performance Period to the next Performance Period in response to changes in
business priorities.
The extent to which the bonus portion of each Award is earned and payable shall
be determined by a subjective assessment of each Participant’s performance for
the applicable Performance Period with respect to certain Personal Objectives.
Each Participant’s manager shall recommend each Participant's Personal
Objectives for the Performance Period for approval by Company management;
provided that the Committee shall approve the Personal Objectives of the CEO.
Whether and to what extent a Participant has satisfied the applicable Personal
Objectives shall be evaluated by the Division President, the CEO or the
Committee (as applicable), in each case, in its sole discretion.
A targeted performance level with respect to the Business Objectives shall be
established for each Participant, which represents the desired performance level
for the Performance Period. In addition, unless otherwise determined with
respect to an Award, a minimum and maximum level of performance with respect to
the Business Objectives shall also be established for each Participant for the
Performance Period. Target, minimum and maximum performance levels may also be
established with respect to Personal Objectives.
Participants shall be advised of the Business Objectives that will be used to
determine their Awards for the Performance Period, any weighting allocation of
the various Business Objectives, as well as the weighting allocation between
Business Objectives and Personal Objectives.
SECTION 162(M) AWARDS
The Committee may, in its sole discretion, designate at the time of grant that
an Award to a Covered Employee is a Section 162(m) Award. Any discretionary
portion of an Award granted to a Covered Employee will be a separate grant from
any performance-based portion of the Award. A Section 162(m) Award granted under
this Plan also constitutes a “Section 162(m) Award” under the LTIP and is
subject to all the terms and conditions of the LTIP governing “Section 162(m)
Awards” (as defined in the LTIP), including but not limited to the per person
award limitations in Section 5 of the LTIP and Section 6(k) of the LTIP.
Business Objectives for any Section 162(m) Award shall be based on one or more
of the business criteria specified in Section 6(k)(i)(B)(1) of the Plan, shall
be objective and shall otherwise meet the requirements of section 162(m) of the
Code and regulations thereunder.
AWARD LEVELS
A Target Award shall be established at the beginning of each Performance Period
for each Participant. Individual Target Award levels may reflect variations in
job function and scope and the potential impact the Participant has on the
Company’s or a Division’s, as applicable, business priorities. If a Participant
has a more senior position, a greater portion of total compensation may be
placed “at risk.” Award minimums and maximums may also be established for each
Performance Period for performance levels below and above target





--------------------------------------------------------------------------------




performance. Award opportunity levels corresponding to the minimum, target and
maximum levels of performance may vary by Participant.
PAYMENT OF AWARDS
The amount of an Award earned and payable under the Plan shall be determined by
evaluating performance against Business Objectives and Personal Objectives for
the applicable Performance Period, and the actual amount paid with respect to an
Award may be higher or lower than a Participant’s Target Award, depending on
whether the minimum, target or maximum performance target, if applicable, has
been met. Each Division President and the CEO shall evaluate satisfaction of
Business Objectives and Personal Objectives and determine Award payment amount
recommendations with final approval made by (i) the CEO for all Participants
with an annualized base salary (determined on the last day of the applicable
Performance Period) below $350,000 and (ii) the Committee for all Participants
with an annualized base salary (determined on the last day of the applicable
Performance Period) equal to or greater than $350,000. Notwithstanding the
foregoing, the Committee shall evaluate satisfaction of Business Objectives and
Personal Objectives and determine Award payment amounts with respect to all
Covered Employees in accordance with Section 6(k)(i) of the LTIP.
Notwithstanding anything to the contrary contained herein, in determining the
payment amount of each Award (including any Section 162(m) Award), the Committee
may reduce (including a reduction of the payment to $0) the amount that may
otherwise be earned and payable with respect to such Award if, in its sole
discretion, it determines that such reduction or elimination is appropriate.
Awards shall be paid no later than the fifteenth day of the third month
following the end of the Performance Period. Awards shall be paid: (i) in a lump
sum cash payment, (ii) through the issuance of Stock, (iii) through the grant of
equity-based award(s) or (iv) through any combination of the foregoing. Any
Stock issued or equity-based award(s) granted in payment of Awards shall not be
issued under the Plan but shall instead be issued under the LTIP, and the number
of shares of Stock issued (or number of shares of Stock subject to the
equity-based award granted) will generally be equal to the dollar value of the
Award otherwise payable divided by the Fair Market Value (as defined in the
LTIP) of a share of Stock on the date of final approval, unless otherwise
determined by the Committee. All applicable taxes and withholdings shall be
deducted from Award payments in accordance with federal, state and local
regulations. Cash Awards may be deferred under the MDCP in accordance with the
provisions of the MDCP.
PLAN CHANGES DUE TO COMPANY ACTIVITY
Acquisitions, divestitures, mergers, significant corporate changes and/or
extraordinary events involving the Company may require changes or amendments
(including reduction, elimination or termination) to outstanding unvested Awards
and/or an applicable Performance Period’s targets, minimums, maximums, Business
Objectives, Personal Objectives and/or Award opportunities. In such cases, any
changes or amendments shall be presented to the CEO and/or the Committee for
approval; provided, that, in the case





--------------------------------------------------------------------------------




of any Section 162(m) Award, adjustments may only be made in accordance with
Section 6(k)(i)(B)(3) of the LTIP.
AWARD PAYMENT UNDER VARIOUS EMPLOYMENT CONDITIONS
The Committee and/or the CEO may determine, or may delegate the determination
of, eligibility for Awards and any payment of Awards to Participants who enter
or exit employment, transfer between Divisions, or who are promoted during a
Performance Period; provided that, to the extent required with respect to Awards
intended to be Section 162(m) Awards, the Committee may not delegate any
determination with respect to any Section 162(m) Award.
PLAN ADMINISTRATION
The Plan shall be administered by the Committee. The Committee has sole
discretion over the Plan. The decisions of the Committee with respect to the
Plan (including but not limited to questions of construction, interpretation and
administration) shall be final, conclusive and binding on all persons having an
interest in or under the Plan. Any determination made by the Committee shall be
given the maximum deference permitted by law in the event it is subject to
judicial review and shall be overturned by a court of law only if it is
arbitrary and capricious.
PLAN CONTINUATION
The Company expects and intends to continue the Plan but does not guarantee any
specific levels of Award payments or the continuation of any Award payments. The
Company, through action of the Committee in its sole discretion, reserves the
right to amend, alter, modify, suspend, change, discontinue or terminate this
Plan and outstanding unvested Awards at any time, in any manner and for any
Performance Period, without the consent of any Participant.


MISCELLANEOUS


The Plan is subject to compliance with all applicable federal and state laws,
rules and regulations. The Plan and all related documents shall be governed by,
and construed in accordance with the laws of the state of Texas. If any
provision shall be held by a court of competent jurisdiction to be invalid and
unenforceable, the remaining provisions of the Plan shall continue in effect.


Nothing contained in the Plan (or in any other documents relating to the Plan or
to any Award) shall confer upon any Participant any right to continue in the
employ or other service of any entity within the Company’s controlled group or
constitute any contract or agreement of employment or other service, nor shall
interfere in any way with the right of the applicable entity within the
Company’s controlled group to change such Participant’s compensation or other
benefits or to terminate the employment of such Participant, with or without
cause.





--------------------------------------------------------------------------------






Unless otherwise determined by the Company, the Plan shall be unfunded and shall
not create (or be construed to create) a trust or a separate fund or funds. The
Plan shall not establish any fiduciary relationship between the Company, any
Division or subsidiary and any Participant or other person. To the extent any
person holds any rights by virtue of an Award under the Plan, such rights shall
be no greater than the rights of an unsecured general creditor.


Awards from the Plan shall not be considered as compensation for the purposes of
any benefit plans or programs of the Company or any Division, except as
specifically set forth otherwise in a formal plan document.
It is intended that payments under the Plan qualify as short-term deferrals
exempt from the requirements of Section 409A of the Code. In the event that any
Award does not qualify for treatment as an exempt short-term deferral, it is
intended that such amount will be paid in a manner that satisfies the
requirements of Section 409A of the Code. The Plan shall be interpreted and
construed accordingly.





--------------------------------------------------------------------------------






Attachment A
DEFINITION OF TERMS
“Award” means a cash-based incentive award granted pursuant to the Plan, the
payment of which shall be based on the achievement of Business Objectives and
Personal Objectives for a designated Performance Period, unless otherwise
determined with respect to a specific Award.
“Business Objectives” means one or more financial, operational, organizational,
strategic or similar goals established for a Performance Period that reflect
current business priorities and against which the Company’s or a Division’s
performance will be measured.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” means Occidental Petroleum Corporation.
“Committee” means the Executive Compensation Committee of the Company’s Board of
Directors (or its successor). For the avoidance of doubt, with respect to any
Section 162(m) Award, the Committee shall be the “Committee” described under
Section 2 of the LTIP.
“Covered Employee” means any individual who is designated by the Committee, at
the time of grant of an Award, as likely to be a “covered employee” within the
meaning of section 162(m) of the Code.
“Division” means any entity controlled by the Company that the Committee
determines has employees eligible to participate in the Plan.
“LTIP” means the Company’s 2015 Long-Term Incentive Plan, as amended from time
to time.
“MDCP” means the Company’s Modified Deferred Compensation Plan.
“Personal Objectives” means personal goals related to certain key performance
areas within such Participant’s area of responsibility or job scope used to
assess individual performance, which may include but are not limited to goals
such as: management of unanticipated, unpredictable or uncontrollable events;
transactions such as mergers and acquisitions or divestitures; organizational
development; succession planning; functional and operating accomplishments;
governance and ethical conduct; health, environment and safety responsibilities;
encouragement of diversity and inclusion; and contributions to special projects.
“Participant” means a member of Senior Management who is selected to participate
in the Plan.





--------------------------------------------------------------------------------




“Section 162(m) Award” means an Award intended to satisfy the requirements for
“performance-based compensation” within the meaning of section 162(m) of the
Code.
“Senior Management” means employees of the Company or any Division in executive
grade level 90.
“Stock” means the Company’s common stock, par value $0.20 per share.
“Target Award” means the target award payable under the Plan to a Participant,
expressed as a percentage of the Participant’s annualized base salary at the
rate in effect on the last day of the Performance Period, which reflects or is
contingent upon a specified level of performance.



